DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 111.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a detachable tool connector for detachably connecting a paintless dent removal tool to the handle assembly” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Schaechinger (US 9,999,912 B2) in view of Satterlee et al. (US 2004/0134255 A1) hereinafter Satterlee in further view of Latouche (US 5,313,735).
Regarding claim 1, Schaechinger teaches a handle assembly for a paintless dent removal tool (Title; Abstract; Col 1, Ln 20-22), the handle assembly comprising:
a grip (7) having a top, a bottom and an exterior profile, and configured to be gripped by a person (Fig 1-2; Col 4, Ln 24-30); and
a detachable tool connector (5) for detachably connecting a paintless dent removal tool (1) to the handle assembly (examiner notes as stated above, this limitation is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In para [0030]-[0031] of the specification, the “detachable tool connector” is described as structurally being formed of any material of sufficient strength and generally circular shape. As Schaechinger teaches the handle element coupling 5 is formed of a sufficient strength and generally circular in shape (Fig 2-3; Col 4, Ln 36-52, it is appreciated that Schaechinger meets the claimed limitation), the detachable tool connector (5) detachably connected to the exterior profile of the grip (7) (Fig 1-3; Col 2, Ln 7-10; Col 4, Ln 27-30).
Schaechinger does not explicitly disclose an ergonomic grip wherein at least a portion of the exterior profile of the ergonomic grip comprises one or more depressions spatially arranged in a series along a portion of the exterior profile of the ergonomic grip.
Satterlee teaches a dent removal device, method and kit (Title, Abstract) and further teaches a handle (26) that comprises an ergonomic grip (28) wherein at least a portion of the exterior profile of the ergonomic grip comprises one or more depressions spatially arranged in a series along a portion of the exterior profile of the ergonomic grip (Fig 1-2; [0033]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the handle assembly of Schaechinger such that the grip is ergonomic wherein the grip comprises one or more depressions spatially arranged in a series along a portion of the exterior profile of the ergonomic grip as taught by Satterlee to increase comfort to the user and provide better maneuverability of the tool during use (see Satterlee, [0033]).
Schaechinger and Satterlee do not explicitly disclose an adjustable paddle detachably connected to the bottom of the ergonomic grip, the adjustable paddle having a blade, a shaft and a tip, the blade configured to support a user’s forearm during use and the tip detachably connected to the bottom of the ergonomic grip. 
Latouche teaches a handle extension (Title, Abstract) and further teaches an adjustable paddle (16) detachably connected to a bottom of a grip (12) (Fig 1-2; Col 5, Ln 52-57), the adjustable paddle (16) having a blade (18), a shaft and a tip (20), the blade (18) configured to support a user’s forearm during use (Fig 1, 2C; Col 5, Ln 39-45) and the tip detachably connected to the bottom of the grip (12) (Fig 2; Col 5, Ln 52-57).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Schaechinger and Satterlee such that the handle assembly comprises an adjustable paddle detachably connected to the bottom of the ergonomic grip, the adjustable paddle having a blade, a shaft and a tip, the blade configured to support a user’s forearm during use and the tip detachably connected to the bottom of the ergonomic grip as taught by Latouche as the paddle is able to support the forearm of the user and prevent over-articulation of the wrist (see Latouche, Col 1, Ln 28-34).
Regarding claim 2, Schaechinger further teaches a paintless dent removal tool (1) detachably connected to the detachable tool connector (5) (Fig 1-2; Col 4, Ln 24-27, Ln 33-44). 
Regarding claim 3, Schaechinger teaches a method of removing a dent from a vehicle,(Col 3, Ln 26-55) the method comprising the steps of:
providing a handle assembly for a paintless dent removal tool, the handle assembly comprising: 
a grip (7) having a top, a bottom and an exterior profile, and configured to be gripped by a person (Fig 1-2; Col 4, Ln 24-30); and
a detachable tool connector (5) for detachably connecting a paintless dent removal tool (1) to the handle assembly, the detachable tool connector (5) detachably connected to the exterior profile of the grip (7) (Fig 1-3; Col 2, Ln 7-10; Col 4, Ln 27-30).
	connecting a paintless dent removal tool (1) to the detachable tool connector (5) of the handle assembly (Fig 1; Col 4, Ln 22-27); and
	using the paintless dent removal tool (1) to remove a dent from the surface of a vehicle body (Col 1, Ln 27-34, Ln 38-44). 
Schaechinger does not explicitly disclose an ergonomic grip wherein at least a portion of the exterior profile of the ergonomic grip comprises one or more depressions spatially arranged in a series along a portion of the exterior profile of the ergonomic grip.
Satterlee teaches a dent removal device, method and kit (Title, Abstract) and further teaches a handle (26) that comprises an ergonomic grip (28) wherein at least a portion of the exterior profile of the ergonomic grip comprises one or more depressions spatially arranged in a series along a portion of the exterior profile of the ergonomic grip (Fig 1-2; [0033]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the handle assembly of Schaechinger such that the grip is ergonomic wherein the grip comprises one or more depressions spatially arranged in a series along a portion of the exterior profile of the ergonomic grip as taught by Satterlee to increase comfort to the user and provide better maneuverability of the tool during use (see Satterlee, [0033]).
Schaechinger and Satterlee do not explicitly disclose an adjustable paddle detachably connected to the bottom of the ergonomic grip, the adjustable paddle having a blade, a shaft and a tip, the blade configured to support a user’s forearm during use and the tip detachably connected to the bottom of the ergonomic grip. 
Latouche teaches a handle extension (Title, Abstract) and further teaches an adjustable paddle (16) detachably connected to a bottom of a grip (12) (Fig 1-2; Col 5, Ln 52-57), the adjustable paddle (16) having a blade (18), a shaft and a tip (20), the blade (18) configured to support a user’s forearm during use (Fig 1, 2C; Col 5, Ln 39-45) and the tip detachably connected to the bottom of the grip (12) (Fig 2; Col 5, Ln 52-57).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Schaechinger and Satterlee such that the handle assembly comprises a paddle detachably connected to the bottom of the ergonomic grip, the adjustable paddle having a blade, a shaft and a tip, the blade configured to support a user’s forearm during use and the tip detachably connected to the bottom of the ergonomic grip as taught by Latouche as the paddle is able to support the forearm of the user and prevent over-articulation of the wrist (see Latouche, Col 1, Ln 28-34).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Backich et al. (US 5,716,987) teaches an ergonomic scoop assembly.
Hummert (US 2017/0120316 A1) teaches a paintless dent removal tool.
Hopf (US 2020/0269301 A1) teaches an adjustable dent removal tool.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952. The examiner can normally be reached M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINE BERSABAL/Examiner, Art Unit 3726                                                                                                                                                                                                        

/DAVID P BRYANT/Supervisory Patent Examiner, Art Unit 3726